DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of February 25, 2021.

Claims 1-13, 15, 16, 18-20, 24, and 27-29 have been cancelled.

Applicant’s amendment to claim 21 overcomes the previously presented objection thereto.

Applicant’s amendment to claims 21 and 23 and cancellation of claims 15 and 24 overcome the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 14 to incorporate the subject matter of previously indicated allowable claim 24 overcomes the 35 USC 103 rejection of claim 14 and places the claim in condition for allowance.

Applicant’s amendments to claims 26 and 31 overcome the respective 35 USC 102(a)(1) and 103 rejections however do not place the claims in condition for allowance for the reasons set forth below.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 26 and 31 under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the new matter rejection given below.

Drawings
The drawings were received on February 25, 2021.  These drawings have not been entered due to the inclusion of new matter.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: generic representation of the robot 70 recited in claims 14, 28, 29, and 31.  While it is recognized that Applicant considers the representation of the claimed robot to be “generic”, the depiction in Figure 2, as amended, is not considered generic.  This robot includes specific elements and movements that are not support by the original disclosure. The original disclosure does indication that an example of the robot used in the instant invention can be found in WO 2016/089216, however the robot that has been added to Figure 2 of the instant application is not the same as that shown in WO 2016/089216.  As the original disclosure lacks details of the claimed robot beyond an indication that WO 2016/089216, any robot added to the figures must be shown as a box or as the robot in WO 2016/089216. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Specification
The amendment filed February 25, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the reference number for the robot arm/gripper added to paragraph [0055].  As the depiction of the robot added to Figure 2 is considered new matter, any reference to said robot by its reference number in the specification would also be new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 31-33 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 26 and 31 have been amended to require that a robot that rotates the elongated sleeve member in a first direction relative to the support structure and holds the support structure stationary relative to the robot.  However, the disclosure of the interaction of the robot and the support structure is limited to the robot rotating the elongated sleeve member [0016], [0019], [0020], [0055], and [0057].  None of these paragraphs nor the remainder of the specification indicate that the robot holds the support structure stationary relative to the robot.  As such, the limitation of the robot holding the support structure stationary relative to the robot is considered new matter and Applicant has not demonstrated possession of claims 26 and 31 as amended.

Allowable Subject Matter
Claims 14, 17, 21-23, and 25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 14: The prior art of record fails to disclose or suggest a safety device that includes a support structure, a clamping arrangement, and a clamping 

Regarding claims 17, 21-23, and 25:  These claims are considered allowable due to their dependence on claim 14. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/15/2021